DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first final action is in response to applicant’s amendment on May 13, 2022. Claims 1, 7-8, 10-12. 14-15, 17-18 are pending and have been considered as follows.

Response to Arguments
	Applicant’s amendments/arguments with respect to the objections to the Specification have been fully considered and are persuasive. Therefore, the objections to the Specification has been withdrawn.

	Applicant's amendments/arguments with respect to the rejection of claims 1-16 under 35 U.S.C. 101 have been fully considered and are not persuasive.  Specifically, applicant argues that claim 1 is directed to a transportation system that is embodied on physical hardware.  The recited artificial intelligence system is interrelated with the processor, the non-transitory storage medium, the vehicle and the vehicle-based route negotiation interface to process the captured user-indicated values from the vehicle based route negotiation interface to route the at least one vehicle in the set of vehicles.  The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  The physical hardware recited in the claim is merely using a general purpose computer to implement the abstract idea.  The limitations recited do not include any limitations that are not well-understood, routine and convention activity of a general purpose computing device.  The use of a processor, non-transitory storage medium and negotiation interface to collect/receive user indicated values/parameters and use such values/parameters to optimize a route are fundamental activities performed by such systems.  Moreover, the recitation of an artificial intelligence system is recited at a high level of generality and includes only those items which are considered well understood, routine and conventional.  As such, the artificial intelligence system nothing more than a general purpose computing device.  As such, the rejection under 35 USC 101 is maintained herein.   
Applicant's amendments/arguments with respect to the rejection Provisional Nonstatutory Double Patenting Rejection have been fully considered and are persuasive. The rejection under Provisional Nonstatutory Double Patenting has been withdrawn.


	Applicant’s arguments/amendments with respect to rejections of claims under 35 U.S.C. 102 have been fully considered, but are moot because the new ground of rejection does not rely on reference Khasis (US20190325376 A1) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent 


	Claims 1, 7-8, 10-12, 14-15, and 17-18  are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: 
Claim 1 is directed to a transportation system, which is a machine, one of the statutory categories.
Step 2A Prong One Analysis: 
 Claim 1 recites the limitations of  “optimize a portion of a route of the at least one vehicle based on the route-adjustment value for the at least one of the plurality of parameters” These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at route parameters and adjusting values of the some route parameters to obtain an optimized route. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at route parameters (data) could adjust some parameter values to obtain an optimized route, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
This judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations a route adjustment negotiation system through which users in a set of users negotiate a route-adjustment value for at least one of a plurality of parameters used by a vehicle routing 5system to route at least one vehicle in a set of vehicles, wherein the users are riders of the at least one vehicle in the set of vehicles, wherein negotiating the route- adjustment value includes offering an item of value to at least one user in the set of users, and wherein the route-adjustment value is based at least in part on user-indicated values and at least one negotiation response thereto by the at least one user in the set of users, a vehicle-based route negotiation interface through which the user-indicted values for the plurality of parameters used by the vehicle routing system are captured, wherein the vehicle-based route negotiation interface includes a touch screen or an audio interface and a user route optimizing circuit (which is interpreted under 112(f) and interpreted as a processing platform) and an artificial intelligence system in communication with the vehicle-based route negotiation interface, which do not take the limitations out of the mental process grouping.
The users in a set of users negotiate a route-adjustment value for at least one of a plurality of parameters used by a vehicle routing 5system to route at least one vehicle in a set of vehicles, wherein the users are riders of the at least one vehicle in the set of vehicles, wherein negotiating the route- adjustment value includes offering an item of value to at least one user in the set of users, and wherein the route-adjustment value is based at least in part on user-indicated values and at least one negotiation response thereto by the at least one user in the set of users and the capturing of user-indicated values for the plurality of parameters are mere data gathering steps (the collecting of user indicated parameters and negotiations) which is a form of insignificant extra solution activity.  Further, the user route optimizing circuit, route adjustment negotiation system, vehicle-based route negotiation interface, and artificial intelligence system are additional elements that amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). They each  are recited at a high level of generality. In addition, they are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the comparing step and the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Dependent claims 7-8, 10-12, 14-15 and 17-18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 16, the addition limitations of “a vehicle-based route negotiation interface through which user-indicated values for the plurality of parameters used by the vehicle routing system are captured” are also under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8, 10-12. 14-15, 18 are rejected under 35 U.S.C. 103 as being obvious over by Alieiev (US20210035074 A1) in view of Ramot (WO2018217640A1) and further in view of Rostamian (US 20150204684 A1). 
	
	Regarding claim 1, Alieiev teaches transportation system for negotiation-based vehicle routing (abstract) comprising: 
	a route adjustment negotiation system through which users in a set of users negotiate a route-adjustment value for at least one of a plurality of parameters used by a vehicle routing system to route at least one vehicle in a set of vehicles ([0018], [0058] negotiating the reservation for the road resource for the first road resource user 100 based on the transmitted 122 request for the road resource and based on the information related to a priority value of the second road resource user 200 or of the road resource allocation entity 400 for the road resource. [0070] negotiating the reservation for the road resource for the road resource user 100 based on the received 420 requests for the road resource and based on the information related to a priority value of the road resource allocation entity 400 for the road resource. [0077]-[0084]; [0087] negotiation process may start between two vehicles; [0088] negotiating the reservation for the road resource for the road resource user 100 based on the received 420 request for the road resource and based on the information related to a priority value of the road resource allocation entity 400 for the road resource ); 
	wherein the users are riders of the at least one vehicle in the set of vehicles, wherein negotiating the route- adjustment value includes offering an item of value to at least one user in the set of users (at least [0045] road resource may be shared among two or more road resources users, e.g. only a part of the road resource may be assigned to a road resource user. For example, a road resource may be reserved. The reservation for a road reserve may be obtained by a road resource user (e.g. the first road resource user 100) from a road resource allocation entity (e.g. the road resource allocation entity 400), from a further road resource user (e.g. the second road resource user 200) or may be asserted (e.g. claimed) by the first road resource user. For example, each road resource might be granted (only) for a time interval. In at least some embodiments, a road resource user might be required to repeat reserving the road resource after the time interval expires, e.g. to repeat transferring an amount of tokens; [0053]- [0056] comprise transferring 128 b the priority value (e.g. the amount of tokens corresponding to the priority value) of the first road resource user 100 for the road resource to the second road resource user 200 or to the road resource allocation entity 400. If the first road resource user transfers reservation for the road resource to a third road resource user, a further amount of tokens corresponding to the priority value of the third road resource user 100 for the road resource may be added to the priority value reservoir), and 
	wherein the route- adjustment value is based at least in part on user-indicated values and at least one negotiation response thereto by the at least one user in the set of users ([0054] The amount of tokens may be subtracted from a priority value reservoir comprised by the storage unit. For example, if the transmitted 122 request for the road resource comprises information related to the priority value (corresponding to the amount of tokens), the received 124 grant for the road resource may indicate, that the amount of tokens corresponding to the priority value is to be transferred (or has been transferred) to the second road resource user 200 or to the road resource allocation entity 400, and the amount of tokens may be subtracted from the priority value reservoir to store 126 the information related to the grant); 
	a vehicle-based route negotiation interface through which the user-indicated values for the plurality of the parameters used by the vehicle routing system are captured ([0080] a limited number of tokens (corresponding to property values) may be assigned for road resource users (road resource users) based on the rules defined by the owner of the road-relevant parameters/properties and based on the common transport regulation rules), 
	 a user route optimizing circuit to optimize a portion of a route of the at least one vehicle based on the route-adjustment value for the at least one of the plurality of parameters ([0076], [0083]-[0086] For the short time trajectory and path planning, the involved road resource users may usually exchange information about the desired trajectory, vehicle vA (e.g. the first vehicle 100) may calculate a trajectory and other relevant road parameters for each road segment in a generic manner, If vehicle vB then wants to travel the trajectory that is already booked, it may send the “rebooking” requests (e.g. the further request related to the road resource) with the new offered “price” (priority value). With the “offered price”, vehicle vB informs vA (directly or through the road resource allocation function) to re-plan its planned trajectory such that vB can achieve its desired driving conditions or to offer even higher “price” for it). 	
	While Alieiev teaches interface (Fig. 1c, 2b), Alieiev does not explicitly teach but Ramot teaches wherein the vehicle-based route negotiation interface includes a touch screen or an audio interface (Ramot: touch screen 246 in Fig. 2, Figs. 19A-19B, See also par 0278: "user interface 1950 for providing multiple ride offers to the user. The ride offers may include at least one of the ride restrictions received from the user. Offer one 1960 may include all of the restrictions received from the user and may include an option for the user to accept the offer; [059] provides a variety of data or services, such as voice, messaging, real-time audio/video, to users; [0071]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a system for allocating a road resource to one or more road resource users, as taught by Alieiev, systems and methods for managing a fleet of ridesharing vehicles, as taught by Ramot, as Alieiev and Rostamian are directed to a vehicle resources sharing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using a touch screen or an audio interface and predictably applied it into the system of Alieiev  to improve  users’ interaction with the system.
	 While Alieiev teaches a system in communication with the vehicle-based route negotiation interface ( [0001] a system for allocating a road resource to one or more road resource users Fig. 1c); the system operative on at least one processor having access to a non-transitory storage medium that stores computer executable instructions to be executed by the at least one processor ([0053] the first road resource user 100 may comprise and/or carry the storage unit), the system to operate the transportation system to provide negotiation-based vehicle routing based on the user-indicated values for the plurality of the parameters used by the vehicle routing system that are captured by the vehicle-based route negotiation interface (Fig. 1c and 2b and corresponding paragraphs), but Alieiev does not explicitly teach but Rostamian teaches an artificial intelligence system ([0049]-[0050] Machine learning module 708 can include various machine learning and/or optimization functionalities. System 700 can utilize machine learning module 708 to optimize loop routes, rider-to-rider matches, rider-to-vehicle matches, etc. Machine learning systems can include systems that can learn from data, rather than follow explicitly programmed instructions. Machine learning systems can implement various machine learning algorithms, such as, inter alia: supervised learning, unsupervised learning (e.g. artificial neural networks, hierarchal clustering, cluster analysis, association rule learning, etc.), semi-supervised learning, transductive inference, reinforcement learning, deep learning, etc. Machine learning module 708 can use machine learning algorithms to dynamically create a preference profile for a particular rider by detecting intersections of other rider attributes. Billing module 710 can manage the various billing services utilized by the ride-sharing service. System 700 can also include various other functionalities (not shown) such as web servers, email servers, text-messaging servers, online social networking servers, online dating service servers, etc. System 700 can be implemented in a cloud-computing environment. Fig. 6 and Fig.7, machine learning module 708).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, systems for vehicle resource sharing, as taught by Alieiev as modified by Ramot, implementing artificial intelligence algorithm in a resource sharing system, as taught by Rostamian, as Alieiev, Ramot and Rostamian are directed to a vehicle resource sharing system (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using artificial intelligence and predictably applied it into the system of Alieiev as modified by Romot to optimize loop routes, rider-to-rider matches, rider-to-vehicle matches ( [0050] Rostamian).

	Regarding claim 7, Alieiev teaches wherein the at least one of the plurality of parameters facilitates adjusting a route of the at least one vehicle ([0076]- [0083]).

Regarding claim 8, Alieiev teaches wherein adjusting the route includes prioritizing a determined parameter for use by the vehicle routing system ([0083] vehicles rank internally their cost (e.g. the priority value) for the desired path, trajectory, time-of-arrival, the utilized energy and comfort and trade it among each other by the means of V2X (Vehicle-to-X) and C-V2X (Cellular V2X) communications in order to get the most desired road conditions. I.e. propose to consider each road segment of interest as a multidimensional resource, where the values of each dimension (i.e. “price”) are the matter of subjective and objective parameters, which may be changed arbitrary (e.g. by the road owner) or via cooperative negotiation among road partners). 

	Regarding claim 10, Alieiev teaches wherein the vehicle-based route negotiation interface facilitates expression of rating one or more route parameters ([0083] vehicles rank internally their cost (e.g. the priority value) for the desired path, trajectory, time-of-arrival, the utilized energy and comfort and trade it among each other by the means of V2X (Vehicle-to-X) and C-V2X (Cellular V2X) communications in order to get the most desired road conditions. I.e. propose to consider each road segment of interest as a multidimensional resource, where the values of each dimension (i.e. “price”) are the matter of subjective and objective parameters, which may be changed arbitrary (e.g. by the road owner) or via cooperative negotiation among road partners). 

	Regarding claim 11, Alieiev teaches wherein the user-indicated values are derived from a behavior of the user ([0076] the path selection may be based on the observed traffic and participant's behavior. For the long-time strategic planning, statistics may play an important role. For the short time trajectory and path planning, the involved road resource users may usually exchange information about the desired trajectory. For example, one vehicle may observe the current road situation, then build its own desired path and then inform other participants about it. Such exchange may be done in a so-called “reactive” manner). 

	Regarding claim 12, Alieiev teaches wherein the vehicle-based route negotiation interface facilitates converting user behavior to the user-indicated values ([0076] the path selection may be based on the observed traffic and participant's behavior. For the long-time strategic planning, statistics may play an important role. For the short time trajectory and path planning, the involved road resource users may usually exchange information about the desired trajectory. For example, one vehicle may observe the current road situation, then build its own desired path and then inform other participants about it. Such exchange may be done in a so-called “reactive” manner). 

	Regarding claim 14, Alieiev teaches wherein the user-indicated values indicated by the at least one user correlates to an item of value provided by the at least one user ([0060]-[0061] the first road resource user 100 might transfer an amount of tokens representing the difference between the priority value of the third road resource user 300 and the priority value of the second road resource user 200 or of the road resource allocation entity 400 to the second road resource user 200 or to the road resource allocation entity 400 (e.g. to the previous owner of the road resource).
	
	Regarding claim 15, Alieiev teaches wherein the item of value is provided by the at least one user through an offering of the item of value in exchange for a result of routing based on the at least one of the plurality of the parameters used by the vehicle routing system ([060]-[061], [0075]-[0076] the information about the desired path or lane on the road, e.g. at complex intersections, might be exchanged among road resource users. This may enable new dimension of path and trajectory planning, which may be based on the constant information exchange about the desired path and preferences among all involved road resource users).

	Regarding claim 17, Alieiev teaches wherein the negotiation is between a first rider and a second rider, wherein the second rider is ahead of the first rider on a shared route, and wherein the negotiation includes an explicit offer from the first rider to reward the second rider for temporarily leaving the shared route as the first rider passes ([0003] a cooperative operation of multiple vehicles, a monetary incentive is offered from a first vehicle to a second vehicle to perform an action, e.g. to perform a driving maneuver or to provide data to the first vehicle).

	Regarding claim 18, Alieiev teaches wherein the route-adjustment value is in units of at least one of currency, tokens, points, cryptocurrency or rewards ([0038] the cost (e.g. an amount of tokens) of using the requested resource may be increased and the current resource user might either increase its original offer to exceed the newly assign value or the resources will be given to a road resource user that sets a higher priority value for the road resource).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.

/J.W./ Examiner, Art Unit 3666 	 

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666